In an action to recover sales commissions, defendant appeals from (1) an order of the Supreme Court, Nassau County, dated October 11, 1973. which granted plaintiff partial summary judgment, and (2) a judgment of said court, entered on October 12, 1973 upon said order. Order and judgment modified, on the law, by reducing the figure therein of $22,881.75 to $18,385.75 and the figure therein of $16,904.01 to $12,408.01; and judgment further modified by accordingly reducing the item of interest awarded therein from January 30, 1973 and reducing the total recovery therein. As so modified, order and judgment affirmed, with one bill of $20 costs and disbursements to respondent. The papers disclose a triable issue of fact as to whether the November, 1972 order which plaintiff obtained from United States Steel Corporation for the steamer Avery was placed before or after the cancellation of the contract between the parties. Gulotta, P. J.. Martuscello, Shapiro, Christ and Benjamin, JJ., concur.